Title: To Thomas Jefferson from James Maury, 2 March 1791
From: Maury, James
To: Jefferson, Thomas



Sir
Liverpool 2nd. March 1791

I was honored on the 4th. past with your letter of 23rd. Decr. covering packets for Joshua Johnston Esqr. of London, and Messrs. Willink, Staphorst & Hubbard of Amsterdam, which were forwarded in the manner you directed.
I am in great hopes of soon receiving the Act you allude to in your letter of 26th. August; untill then I shall remain in doubt as to many things. I am frequently applied to by the Masters of Vessels and Crews to settle and determine their disputes, in such instances I invariably endeavor to accommodate, but have not considered myself warranted in doing more.—I pray your information as to this matter. Your instructions require me to take down the owners of the Cargo, in and out. This in many instances is impracticable; I can give you the Consignee here and the Exporter hence. Be pleased to say if this will do.
Since the approbation of my appointment only one American Vessel has departed hence, particulars whereof I have the honor to inclose you, with those of the Newbern which was wrecked on this coast in December; and supposing it might be acceptable I have procured from the Custom-house the most exact account I could of the departures for the last six months previous to the 1st.  January.—I have the honor to be with much respect Sir your most obt. St.,

James Maury

